Case: 2:98-cr-00162-JLG-EPD Doc #: 117 Filed: 03/23/21 Page: 1 of 13 PAGEID #: 1119



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

United States of America

       v.                                    Case No. 2:98-cr-162

Curtis N. Mack

                              OPINION AND ORDER
       Defendant was convicted by a jury on Counts 1, 3 and 5, armed
bank robbery in violation of 18 U.S.C. §2113(a) and (b); Counts 2,
4 and 6, carrying a firearm during a crime of violence in violation
of 18 U.S.C. §924(c), and Counts 7-12, unarmed bank robbery in
violation of 18 U.S.C. §2113(a).          On September 24, 1999, defendant
was sentenced to concurrent terms of incarceration of 125 months on
the armed bank robbery and bank robbery counts, a consecutive term
of imprisonment of 60 months on Count 2, and consecutive terms of
imprisonment of 240 months on Counts 4 and 6, a total of 665 months
or approximately 55 years.           According to the Bureau of Prisons
(“BOP”), defendant’s projected release date is May 16, 2043.
       On   July   17,   2020,   defendant    filed   a    pro    se   motion   for
compassionate release pursuant to 18 U.S.C. §3582(c)(1)(A)(i), as
amended by the First Step Act of 2018.              See     Docs. 99 and 101.
Defendant argued that compassionate release was warranted due to
the change in penalties for §924(c) offenses provided by §403(a) of
the First Step Act and due to his efforts at rehabilitation.
Defendant submitted a June 8, 2020, request for reduction of
sentence on these grounds which he submitted to the warden and the
warden’s July 13, 2020, response denying his request for relief.
Doc. 99-1; Doc. 101, p. 2.
       Counsel     was   appointed   to   represent       the    defendant.     On
September 12, 2020, counsel filed a supplemental memorandum in
Case: 2:98-cr-00162-JLG-EPD Doc #: 117 Filed: 03/23/21 Page: 2 of 13 PAGEID #: 1120



support of defendant’s motion. Counsel argued that defendant is at
increased risk of serious illness from COVID-19 due to his age
(48), race (African-American), gender (male) and hypertension.                 On
September 25, 2020, the government filed a response in opposition
to the motion, arguing that the reasons offered by defendant failed
to satisfy the policy statements in the United States Sentencing
Guidelines      (“U.S.S.G.”)       §1B1.13     and     did    not    constitute
extraordinary and compelling reasons for a sentence reduction.
Defense counsel filed a reply on September 27, 2020, see Doc. 112,
and medical records on September 29, 2020, see Doc. 115.                 Counsel
argued that defendant’s pulmonary (essential primary) hypertension,
for which he takes prescription medication, puts him at a risk of
severe illness from COVID-19.
       The government filed a memorandum on September 28, 2020,
arguing that defendant had not shown that he had exhausted his
administrative remedies regarding his COVID-19 argument as required
under §3582(c)(1)(A)(i).        Doc. 113.     The government noted that the
argument concerning the risks presented by COVID-19 was raised for
the first time by defense counsel in the supplemental memorandum.
On November 6, 2020, defense counsel filed a copy of the warden’s
October 27, 2020, denial of defendant’s request for release based
on COVID-19.       Doc. 116.      Having heard nothing further from the
government on the exhaustion issue, the court will address the
merits of defendant’s motion.
I. Standards for Compassionate Release
       Under §3582(c)(1)(A)(i), the court can reduce a sentence under
§3582(c)(1)(A)       if   the   court    finds    that    “extraordinary      and
compelling reasons warrant such a reduction[.]” §3582(c)(1)(A)(i).


                                        2
Case: 2:98-cr-00162-JLG-EPD Doc #: 117 Filed: 03/23/21 Page: 3 of 13 PAGEID #: 1121



District courts have full discretion to define what constitutes an
“extraordinary and compelling” reason. See United States v. Jones,
980 F.3d 1109, 1111 (6th Cir. 2020).           The court must also consider
the factors set forth in 18 U.S.C. §3553(a) to the extent that they
are applicable.       §3582(c)(1)(A).       If, after weighing the §3553(a)
factors, the court decides that the motion is well taken, the court
“may reduce the term of imprisonment (and may impose a term of
probation or supervised release with or without conditions that
does not exceed the unserved portion of the original term of
imprisonment)[.]”        §3582(c)(1)(A).        The grant of compassionate
release is at the discretion of the court.                   United States v.
Kincaid, 802 F. App’x 187, 188 (6th Cir. 2020).
       Section 3582(c)(1)(A) also requires that “such a reduction is
consistent     with    applicable     policy    statements     issued    by   the
Sentencing      Commission[.]”        §3582(c)(1)(A).          The   government
correctly argues that the defendant’s reasons for a sentence
reduction do not fall within any of the categories discussed in the
policy statements contained in U.S.S.G. §1B1.13 and Application
Note 1 to that section.         However, the Sixth Circuit has held that
the policy statements contained in §1B1.13 do not apply to cases in
which an inmate files a motion for compassionate release, and that
district courts have full discretion to define what constitutes an
“extraordinary and compelling” reason without consulting the policy
statement. See Jones, 980 F.3d at 1111. Therefore, the court will
not base its decision on the policy statements.
II. Reasons for Compassionate Release
A. Change in §924(c) Penalties
       Defendant argues that the change in the penalties for multiple


                                        3
Case: 2:98-cr-00162-JLG-EPD Doc #: 117 Filed: 03/23/21 Page: 4 of 13 PAGEID #: 1122



offenses under §924(c) implemented in §403(a) of the First Step Act
may   constitute     an   extraordinary     and   compelling      reason   for   a
sentence reduction.         In §403(b) of the First Step Act of 2018,
Congress specified that the change in penalties only applied to
defendants sentenced after the effective date of the Act.                  Thus,
the change is not retroactive.              Courts have reached different
conclusions as to whether the change in §924(c) penalties can
constitute an extraordinary and compelling reason for a sentence
reduction under §3582(c)(1)(A)(i).
       Notably, in United States v. Tomes,                 F.3d       , 2021 WL
868555 (6th Cir. Mar. 9, 2021), the Sixth Circuit addressed the
issue of whether the First Step Act change in certain mandatory
minimum penalties for drug offenses under 21 U.S.C. §841, see First
Step Act of 2018, Pub. L. No. 115-391, §401, 132 Stat. 5221, could
constitute an extraordinary reason for compassionate release.                 The
Sixth Circuit noted that the First Step Act explicitly provides:
“This section, and the amendments made by this section, shall apply
to any offense that was committed before the date of enactment of
this Act, if a sentence for the offense has not been imposed as of
such date of enactment.”          First Step Act, §401(c).          Noting that
Tomes’s sentence was imposed before the enactment of the First Step
Act, the court rejected defendant’s argument that the amendment
could constitute an extraordinary reason for a sentence reduction
in his case, stating “[w]e will not render §401(c) useless by using
§3582(c)(1)(A) as an end run around Congress’s careful effort to
limit the retroactivity of the First Step Act’s reforms.”                    Id.,
2021 WL 868555 at *4.        Because the exact same language was used by
Congress in limiting the application of the changes in §924(c)
penalties, see First Step Act §403(b), the reasoning in Tomes is

                                        4
Case: 2:98-cr-00162-JLG-EPD Doc #: 117 Filed: 03/23/21 Page: 5 of 13 PAGEID #: 1123



applicable here.         The change in §924(c) penalties is not an
extraordinary reason for compassionate release.
        Even assuming that the First Step Act amendment of the §924(c)
penalties can be an extraordinary reason, the change in penalties
presents no extraordinary or compelling reason for a reduction in
defendant’s case.        Any defendant sentenced for multiple §924(c)
counts before the enactment of the First Step Act is facing similar
penalties.       See United States v. Robinson, No. 20-5929, 2021 WL
71545, at *2 (6th Cir. Jan. 6, 2021)(holding that district court
did    not    abuse   its   discretion       in   denying     release   based    on
consecutive §924(c) counts on the ground that such long sentences
were “commonplace” and not the kind of extraordinary and compelling
reasons that warranted a reduction). However, at the discretion of
the court, this change in the law can be considered later in
addressing whether a reduction in sentence in warranted under the
sentencing factors in §3553(a).          See United States v. Maxwell,
F.3d         , 2021 WL 1046498, at *3-5 (6th Cir. Mar. 19, 2021).
B. Rehabilitation While Incarcerated
        Defendant has presented evidence concerning his efforts at
rehabilitation.        The rehabilitation of a defendant is not, by
itself, an extraordinary and compelling reason for compassionate
release.       See 28 U.S.C. §994(t)(“Rehabilitation of the defendant
alone shall not be considered an extraordinary and compelling
reason.”).       However, rehabilitation may be considered along with
other     circumstances      in   deciding        whether    extraordinary      and
compelling reasons for early release exist.                 See United States v.
Daley, 484 F.Supp.3d 1171, 1175 (M.D. Fla. 2020).
        Defendant has presented evidence that while incarcerated, he
completed 22 courses.       Doc. 99, p. 24.        He has also worked while in

                                         5
Case: 2:98-cr-00162-JLG-EPD Doc #: 117 Filed: 03/23/21 Page: 6 of 13 PAGEID #: 1124



prison.    Doc. 99, p. 25.      Defendant obtained his barber’s license;
completed     the   Life   Connections      Program,   an   18-month     program;
obtained a commercial driver’s license; completed 120 hours of
training as a solar panel installer; completed a drug abuse
program;     completed      training     in   aerial     lift     safety,     fire
extinguishers, and occupational safety and health; completed an EPA
training course in mold prevention and remediation; and viewed
motivational self-help videos.          Doc. 99-3.     The evidence presented
demonstrates that defendant’s accomplishments while in prison and
his level of rehabilitation are extraordinary.
C. Defendant’s Health Concerns
       Defendant, who is 48 years old, argues that his health and the
fact that he is African-American mean that he is at an increased
risk of serious illness from COVID-19.             According to the Centers
for Disease Control (“CDC”), some racial minority groups have been
disproportionately affected by COVID-19 due to factors such as
poverty, discrimination, lack of access to health care, type of
employment, and housing. See https://www.cdc.gov/coronavirus/2019-
ncov/community/health-equity/race-ethnicity.html                 (last     visited
March 2, 2021).       There is no indication that any of these factors
would make defendant any more susceptible than non-minority inmates
to COVID-19 in a federal institution.
       Defendant    has    submitted    evidence    that    he   has     essential
(primary) or pulmonary hypertension. According to the CDC, persons
with pulmonary hypertension are at increased risk of severe illness
from COVID-19, and persons who have other forms of hypertension
might be at an increased risk of serious illness from COVID-19.
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html               (last      visited

                                        6
Case: 2:98-cr-00162-JLG-EPD Doc #: 117 Filed: 03/23/21 Page: 7 of 13 PAGEID #: 1125



March 8, 2021).       Defendant takes prescription medication for this
condition.
       Defendant is incarcerated at Leavenworth USP, which currently
houses 1,302 inmates.        The BOP reports that 11 inmates and 5 staff
have currently tested positive, and 873 inmates and 5 staff have
recovered. See https://www.bop.gov/coronavirus (last visited March
22, 2021). Although Leavenworth USP obviously had a serious COVID-
19 problem in the past, the current numbers indicate that the BOP
has taken significant measures to contain the spread of COVID-19
there.      The BOP is also working with the CDC and the federal
government’s COVID-19 Vaccine/Therapeutics Operation to ensure that
the   BOP   is    prepared   to    receive     and    administer   the    COVID-19
vaccines. The BOP reports that 132 staff and 116 inmates have been
vaccinated at Leavenworth USP. See https://www.bop.gov/coronavirus
(last visited March 22, 2021).          The record does not reveal whether
defendant has been infected with COVID-19 in the past or if he has
been vaccinated. The fact that defendant’s hypertension places him
at an increased risk of severe illness from COVID-19 is a factor
warranting some weight in this case.
D. Family Support
       Defendant has also submitted letters from family members and
friends.      The defendant’s wife (they were married in 2008) has
written a letter on his behalf.              Doc. 99-3, pp. 3-7.          In this
candid and detailed letter, defendant’s wife provided information
concerning       defendant’s      background    and     his   strong     and   weak
attributes, both present and past.                   She expressed her strong
support for the defendant, and appears to be totally committed to
his success.
       The record includes a letter from the defendant’s mother, who

                                        7
Case: 2:98-cr-00162-JLG-EPD Doc #: 117 Filed: 03/23/21 Page: 8 of 13 PAGEID #: 1126



stated that defendant was well-liked in school and attended church
until age 16. Doc. 99-3, pp. 8-9. She acknowledged that defendant
made poor decisions, and stated that he has accepted responsibility
for his behavior.           One of defendant’s cousins indicated in his
letter that defendant has a strong support system and that people
are eager to do whatever is necessary to facilitate his re-entry
into society.       He stated that he would enlist defendant’s services
in his church’s outreach program.                Doc. 99-3, pp. 10-11.      Another
relative related that defendant’s wife has incorporated defendant’s
two daughters into her family, that they are expecting their first
grandchild, and that defendant is a loving husband, father, and
soon-to-be grandfather.            Doc. 99-3, pp. 12-13.            Another cousin
reported that defendant was his protector and confidant in school,
and   that    he    would    be   willing       to    assist   defendant   with    any
conditions of supervised release.                Doc. 99-3, p. 14.       Defendant’s
sister-in-law wrote about the defendant’s efforts to build a strong
marriage and to strengthen family connections even though he has
been incarcerated.          Doc. 99-3, pp. 15-17.
       The evidence includes a letter from one of defendant’s friends
who is a barber.          Doc. 99-3, p. 29.          This friend indicates that he
owns a barbershop in Columbus, Ohio, and that he is willing to
provide defendant, who has a barber’s license, with a chair in his
shop if he is released.           Another letter was provided by the owner
of a plumbing/contracting company, who stated that he is willing to
give defendant work with his company.                  Doc. 99-3, p. 30.
       In sum, the caring letters of friends and family members
demonstrate        that   defendant’s   family         and   community   support   is
unusual and extraordinary.



                                            8
Case: 2:98-cr-00162-JLG-EPD Doc #: 117 Filed: 03/23/21 Page: 9 of 13 PAGEID #: 1127



E. Conclusion
       The court finds that defendant’s health concerns, his multiple
accomplishments in prison and significant rehabilitation efforts,
and his strong family and community support, including offers of
employment, are sufficient, when considered in combination, to
constitute an extraordinary reason for compassionate release.
III. §3553(a) Factors
       The court must also address the applicable §3553(a) factors.
The offenses in this case were serious. Defendant was convicted at
trial on 3 counts of armed bank robbery, 3 firearm counts, and 6
counts of unarmed bank robbery.              According to the presentence
investigation report (“PSR”), defendant and an accomplice robbed
the Fifth Third Bank on Main Street in Reynoldsburg, Ohio, on
November 5, 1997. Defendant gave the accomplice a handgun, and the
accomplice held the gun in his hand during the robbery while
defendant, who wore a mask, vaulted over the counter and obtained
$4,611 from the teller drawers.             Defendant committed the next 2
armed robberies on December 3, 1997, and January 7, 1998, by
himself.     Defendant displayed a handgun during the second robbery,
stating, “I don’t want to have to shoot nobody.”                He jumped over
the teller counter and removed $9,544 from the teller drawers.
Defendant also showed a handgun during the third robbery.                      He
vaulted over the teller gate and obtained $19,280 from the teller
drawers.      During the subsequent 6 robberies, defendant did not
display a firearm.        Rather, he continued to conceal his face and
obtained money by jumping over the counter and removing money from
the drawers. Defendant, who was described in the PSR as being 6'1"
and    weighing    175   pounds,     apparently     concluded    that    it   was
sufficiently intimidating to the tellers to invade their space by

                                        9
Case: 2:98-cr-00162-JLG-EPD Doc #: 117 Filed: 03/23/21 Page: 10 of 13 PAGEID #: 1128



 jumping over the counter, and that a firearm was not needed.                     A
 total of $68,032 was taken during these robberies.                    Although the
 tellers    did    not   sustain     any        physical   injuries,    they   were
 emotionally traumatized.
       The use of firearms during the first 3 robberies was also
 serious.     Defendant was sentenced to 5 years consecutive on the
 first §924(c) count and 20 years consecutive on the second and
 third §924(c) counts (45 years). Together with the 125-month
 sentence on the robbery counts, this resulted in a total sentence
 of 55 years and 5 months.           In the First Step Act, Congress re-
 evaluated what would constitute an adequate penalty for multiple
 §924(c) counts.      Under the new law, defendant would have received
 three 5-year consecutive terms on the §924(c) counts (15 years),
 resulting in a total sentence of 25 years and 5 months.                   If good
 time credit is considered, this would reduce the sentence to
 approximately 21 years and 8 months.                 Defendant has now served
 approximately 22-1/2 years. Considering Congress’s current view of
 the type of penalty which is adequate to reflect the seriousness of
 §924(c) offenses, the reduced sentence requested by defendant would
 be sufficient to address the seriousness of the offenses for which
 he was convicted.
       As to the history and characteristics of the defendant, at the
 time of his convictions for the offenses in this case, defendant
 was in Criminal History Category III.                Defendant’s prior record
 includes a petit theft conviction in 1992, at the age of 22, and
 disorderly conduct in 1995.         Defendant was arrested on October 17,
 1995, for attempted bank robbery.                On December 16, 1996, he was
 sentenced in state court to a term of 5 years probation.                      This
 lenient sentence was insufficient to deter him from engaging in

                                           10
Case: 2:98-cr-00162-JLG-EPD Doc #: 117 Filed: 03/23/21 Page: 11 of 13 PAGEID #: 1129



 additional     criminal    activity.         At   the   age    of   26,   defendant
 committed the offenses in the instant case. After committing those
 bank   robberies,     defendant     committed      another      bank    robbery    in
 Gahanna, Ohio, on May 16, 1998, and was prosecuted for that robbery
 in state court. Defendant was sentenced to a term of incarceration
 of 5 years, to run concurrently with the federal sentence.
        The PSR indicates that defendant was an only child and had a
 good childhood. Both his parents worked. Defendant graduated from
 high school and attended college part time from 1990-1993.
 Defendant’s     mother    informed     the    probation       officer     that   when
 defendant left college in 1993 and was unsuccessful in obtaining a
 job with Anheuser Busch, where she worked, he became depressed.
 She felt that defendant got involved with the wrong people.
 Defendant stated that he began using marijuana in 1993, and that
 this may have contributed to his criminal activities. As discussed
 above, defendant has presented evidence of his rehabilitation while
 incarcerated, family support, and employment prospects.                   Defendant
 plans to live with his wife following his release.                  The probation
 officer has reported to the court that, based on his interview with
 defendant’s wife and a positive home inspection, this living
 situation appears stable.
        The court concludes that a reduced sentence, when combined
 with a lengthy new period of supervised release with conditions,
 would be sufficient to promote respect for the law, to provide just
 punishment, to afford adequate deterrence, and to protect the
 public from more crimes by the defendant.                 Defendant has served
 over 22 years in prison, a much more severe sentence than the
 penalties imposed for his other convictions.                  Defendant is now 48
 years old, and appears to be much more mature than he was when he

                                         11
Case: 2:98-cr-00162-JLG-EPD Doc #: 117 Filed: 03/23/21 Page: 12 of 13 PAGEID #: 1130



 committed the offenses in this case.                His extraordinary efforts
 towards    rehabilitation      and    his    good    conduct     while   in   prison
 indicate that his risk of committing new offenses is low.                           Any
 concern raised by the seriousness of the offenses of conviction and
 any risk of recidivism can be addressed by the imposition of an
 additional significant term of supervised release.
       The court concludes that the §3553(a) factors weigh in favor
 of granting defendant’s motion for a reduced sentence.
 IV. Conclusion
       In accordance with the foregoing, defendant’s motion for
 compassionate      release    (Doc.    99)    is    granted.       The   terms       of
 incarceration     previously     imposed      on    Counts   1   through      12    the
 indictment are hereby reduced to terms of time served.                   The court
 orders that the defendant shall be released from custody.                          This
 order is stayed for fourteen days from the date of this order to
 facilitate the BOP’s ability to quarantine defendant to protect the
 community from the potential spread of COVID-19.
       The court will also impose a new term of supervised release of
 10   years,   which    will   commence       upon   defendant’s     release        from
 incarceration.        The standard conditions in this district will
 apply.    Defendant shall also be subject to the following special
 conditions:
       1) The defendant shall participate in a program of
       testing and treatment for alcohol and controlled
       substance abuse, as directed by the U.S. Probation
       Office, until such time as the defendant is released from
       the program by the probation office. The defendant will
       make a co-payment for treatment services not to exceed
       $25.00 per month, which is determined by the defendant’s
       ability to pay.

       2) The defendant        shall    seek    and    maintain     full-time
       employment.

                                         12
Case: 2:98-cr-00162-JLG-EPD Doc #: 117 Filed: 03/23/21 Page: 13 of 13 PAGEID #: 1131



       3) The defendant shall pay the balance remaining on his
       restitution obligation of $68,032.00 and the special
       assessment fee of $1,200.00.      Defendant shall make
       monthly payments $100.00 towards this restitution
       obligation.   Monthly payments shall commence 90 days
       after the defendant’s release.

 Following the end of this new 10-year term of supervised release,
 the   defendant    shall    begin   to    serve   the   concurrent    terms    of
 supervised release previously imposed in this case.
       Defendant is instructed that he must report to the probation
 office reside within 72 hours of his release from imprisonment,
 unless the probation officer instructs him to report to a different
 probation office or within a different time frame. Defendant shall
 call the Probation Office at (614)-719-3100 to receive instructions
 on how to report.


 Date: March 23, 2021                       s/James L. Graham
                                      James L. Graham
                                      United States District Judge




                                          13
